Exhibit 10.51

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

 

LICENSE AGREEMENT

 

This LICENSE AGREEMENT (“Agreement”), dated as of February 2, 2005 (“Effective
Date”), is entered into by and between Baxter Healthcare S.A., a corporation
organized under the laws of Switzerland (“BHSA”), Baxter Healthcare Corporation,
a company organized under the laws of Delaware (“BHC”) (BHSA and BHC are
collectively referred to as “Baxter”) and Cerus Corporation, a company organized
under the laws of Delaware (“Cerus”).  Baxter and Cerus, as corporations, are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

 

WHEREAS, Baxter and Cerus have developed technology for the inactivation of
pathogens in blood and blood components (the “INTERCEPT Blood System”).

 

WHEREAS, BHC and Cerus are parties to a Development, Manufacturing and Marketing
Agreement, dated as of December 10, 1993, as amended to the date hereof (the
“Platelet Agreement”) relating to products referred to herein as the “Platelet
System”, and to a Development, Manufacturing and Marketing Agreement, dated
April 1, 1996, as amended and restated June 30, 1998, as further amended to the
date hereof, (the “RBC/FFP Agreement”) relating to products referred to herein
as the “Plasma System” and the “RBC System”;

 

WHEREAS, Baxter, owns or has rights in certain proprietary Licensed Materials,
Licensed Patents and Licensed Know-How (all as hereafter defined) relating to
the INTERCEPT Blood System.

 

WHEREAS, contemporaneously with the effectiveness of this License Agreement, the
Parties are entering into a Restructuring Agreement (the “Restructuring
Agreement”) and other “Concurrent Agreements” (as defined therein) including a
Manufacturing and Supply Agreement (the “Manufacturing and Supply Agreement”)
whereby Baxter will manufacture and supply finished goods, sub-assemblies,
components and raw materials for the production of the INTERCEPT Blood System
and related products on the terms and conditions set forth in that agreement.

 

WHEREAS, the Parties have previously entered into a Commercialization Agreement
and related agreements with BioOne Corporation (“BioOne”) whereby rights and
obligations to commercialize the INTERCEPT Blood System for Platelets and the
Intersol Solution (as defined herein) in certain countries of Asia were
transferred to BioOne, on the terms and conditions set forth in those
agreements.

 

NOW, THEREFORE, in consideration of the premises and the covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1

--------------------------------------------------------------------------------


 

acknowledged, the Parties agree as follows.

 

Article 1

 

Definitions

 

In this Agreement, the following terms have the meanings specified or referred
to in this Article 1 and shall be equally applicable to both the singular and
plural forms. The words “including”, “includes” and “include” shall be deemed to
be followed by the phrase “without limitation”, unless the context clearly
dictates otherwise.  Any agreement, schedule, attachment or exhibit referred to
herein shall mean such agreement, schedule, attachment or exhibit as amended,
restated, supplemented or modified from time to time to the extent permitted by
the applicable provisions of this Agreement.  Reference to any statute or
regulation means such statute or regulation as amended at the time and from time
to time and includes any successor statute or regulation. The definitions of
Conversion Kit, INTERCEPT Illuminator, Intersol Solution, Plasma Sets, Plasma
Systems, Platelet Sets, Platelet Systems, RBC Equipment, RBC Sets, RBC Systems,
Residual Products, Storage Solution Containers and Systems include all
improvements and modifications to current and future products developed,
produced, marketed or sold to accomplish a similar purpose to the defined
items.  Unless otherwise stated, references to recitals, articles, sections,
paragraphs, schedules and exhibits shall be references to recitals, articles,
sections, paragraphs, schedules and exhibits of this Agreement.

 

“Affiliate” means, with respect to any Person, at the time in question, any
other Person controlling, controlled by or under common control with such
Person. For purposes of this definition, “control” shall mean (a) in the case of
corporate entities, direct or indirect ownership of any of the stock or shares
having the right to vote for the election of a majority of directors, (b) in the
case of non-corporate entities, direct or indirect ownership of any of the
equity interest with the power to direct the management and policies of such
non-corporate entities.

 

“Assigned Patents” means those Patents assigned to Cerus under a Patent
Assignment entered into between the Parties pursuant to Section 2.6 of this
Agreement.

 

“BioOne Territory” means the following countries: Japan, China (including all
Special Administrative Regions), Taiwan, South Korea, Thailand, Vietnam and
Singapore, except as rights to any such countries shall revert to Baxter and
Cerus from BioOne Corporation.

 

“Commercialization Rights” means, as to a particular country or region, (a) as
to Baxter, the right and responsibility to market, distribute and sell the
Platelet System pursuant to the Platelet Agreement, and the Plasma System
pursuant to the RBC/FFP Agreement (and as further provided under the
Restructuring Agreement), in that country or region; or (b) as to Cerus, all
rights of Cerus under the Restructuring Agreement and Concurrent Agreements upon
termination of Baxter’s Commercialization rights in that country or region.  For
the purposes of this agreement, references to termination of Baxter
Commercialization Rights, or to Cerus gaining Commercialization Rights, in a
particular country or region means that licenses and related rights have been
released and relinquished to Cerus pursuant to Section 4 of the Restructuring
Agreement, under the Platelet Agreement or the RBC/FFP Agreement as the case may
be.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2

--------------------------------------------------------------------------------


 

“Conversion Kit” means a disposable set having Intersol Solution which permits
the preparation of single donor platelets collected on a non-Baxter apheresis
collection platform to interface with the Platelet System.

 

“ESOL Solution” means a proprietary red blood cell storage solution, also known
as erythrosol in all formulations thereof.

 

“Field of Use” means (a) the inactivation or reduction of pathogens for the
decontamination of all blood cells and blood components, including inactivation
of pathogens in whole blood, and (b) the inactivation of leukocytes or reduction
of leukocyte activity through nucleic acid binding.

 

“INTERCEPT Illuminator” means a proprietary illumination device, including
operating software and data management system including source code for each,
developed for use with Platelet Sets and Plasma Sets.

 

“Intersol Solution” means a proprietary platelet storage solution currently sold
under the trademark “Intersol” in all formulations thereof.

 

“Licensed Know-How” means all information necessary to manufacture and packaging
of the Products.

 

“Licensed Materials” means all designs, specifications, know-how, regulatory
data, software used in connection with the Products, including the data
management system (IDMS) and source code of such software (including source code
used to maintain and upgrade the software), owned by or licensed to Baxter that
are required to manufacture, obtain regulatory approval, market and sell the
Products, including all Product Specifications, all advertising, educational and
promotional materials for the INTERCEPT Blood System, in each case as the same
may be updated or otherwise amended from time to time.

 

“Licensed Patents” means all Patents owned or licensed by Baxter during the
Term, including any patents acquired after the Effective Date, that absent a
license would prohibit a Person from making, having made, assembling, packaging,
using, selling, offering for sale, distributing, importing and exporting the
Products in the Territory, including expressly, but without limitation, the
Patents set forth in Exhibit A.  With respect to Patents jointly owned by Baxter
and Cerus, “Licensed Patents” refers to Baxter’s interest in such Patents. 
Without limiting the foregoing, “Licensed Patents” includes all Patents on
inventions embodied in or useful to manufacture Products, or constituting
methods of use relating to Products, as the Products, prototypes and designs
have been developed by the Parties pursuant to the Platelet Agreement and the
RBC/FFP Agreement, and as they may be further developed or modified during the
Term, not limited to development under such agreements.  Notwithstanding the
foregoing, Licensed Patents excludes the rights and licenses expressly excluded
in Section 2.4 hereof.

 

“Net Sales” means the gross amount invoiced by Cerus, Affiliates or sublicensees
(if applicable to a sublicense pursuant to Section 5.1(b), 5.2(b), 5.3(b) or
5.4(b)) upon the first sale of a Royalty- Bearing Product under the Licensed
Patents to a third party who is not Cerus’ Affiliate, less the following to the
extent not already reflected in the invoice price: (i) actual credits from
customers and/or resellers for damaged, out-dated, rejected or returned Product;
(b) actual freight and

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3

--------------------------------------------------------------------------------


 

insurance costs incurred in transporting Products to customers; and, (c) actual
sales taxes and taxes or governmental charges incurred in connection with the
exportation or importation of the Products.  If Cerus has reduced the price of
the Products as a result of other consideration paid by the purchaser of the
Products, then Net Sales shall be increased to reflect the amount that Cerus
would have received for the sale for such Products absent such consideration.

 

“Patent” means any patent or patent application issued or filed in the
Territory, including any continuation, continuation-in-part, re-examination,
patent by addition, inventor’s certification, Supplemental Protection
Certificate, patent term extension, division, provisional, renewal, reissue,
patent disclosure, substitution, and any related improvement.

 

“Person” means an individual, corporation, limited liability company,
partnership, sole proprietorship, joint venture, or other form of organization
or governmental agency or authority.

 

“Plasma Products” means Plasma Systems.

 

“Plasma Sets” means disposable processing sets, including without limitation,
single unit and jumbo configurations, for inactivation of pathogens in plasma
components of blood, containing the raw material amotosalen (“S-59”) or other
psoralen compounds.

 

“Plasma System” means Plasma Sets and INTERCEPT Illuminators.

 

“Plasma Territory” means those countries or regions in which Cerus gains
Commercialization Rights for the Plasma System pursuant to the Restructuring
Agreement.

 

“Platelet Product” means Platelet Systems, Conversion Kits and Storage Solution
Containers.

 

“Platelet Sets” means disposable processing sets for the inactivation of
pathogens in platelet components of blood, containing the raw material
amotosalen (“S-59”) or other psoralen compounds.

 

“Platelet Systems” means the Platelet Sets and INTERCEPT Illuminators.

 

“Platelet Territory” means those countries or regions in which Cerus gains
Commercialization Rights for the Platelet System pursuant to the Restructuring
Agreement.

 

“Products” means Platelet Products, Plasma Products, RBC Products and Residual
Products.

 

“Product Specifications” has the meaning set forth in the Manufacturing and
Supply Agreement, as may be revised by Baxter and Cerus thereunder, from time to
time.

 

“RBC Equipment” means dosing and mixing devices and incubator and compound
removal devices for use in connection with RBC Sets.

 

“RBC Products” means RBC Systems, ESOL Solution and Storage Solution Containers.

 

“RBC Sets” means disposable processing sets for inactivation of pathogens in the
red blood cell components of blood, containing the raw material S-303 or other
nucleic acid-binding compound.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4

--------------------------------------------------------------------------------


 

“RBC System” means RBC Sets and RBC Equipment.

 

“RBC Territory” means all parts of the world.

 

“Residual Products” means any products within the Field of Use that are not
included within the definition of Platelet Products, the Plasma Products or RBC
Products.

 

“Residual Product Territory” means all parts of the world.

 

“Royalty-Bearing Products” means Products covered by the Licensed Patents or the
Assigned Patents, without which Cerus would be prohibited from making, having
made, assembling, using, selling, offering for sale, distributing, importing and
exporting the Products in the Territory.

 

“Royalty Period” for each Product is defined in Section 6.3 hereof.

 

“Storage Solution Containers” means containers for blood component storage
solution and methods and devices for connecting or integrating such containers
into blood component pooling sets and blood component collection kits or other
components for interface with a System.

 

“Systems” means the Platelet Systems, the Plasma Systems and the RBC Systems.

 

“Territory” means (a) as to Platelet Products, the Platelet Territory, (b) as to
Plasma Products, the Plasma Territory, (c) as to RBC Products, the RBC Territory
and (d) as to Residual Products, the Residual Territory, in each case as such
Territory shall accrete from time to time as to particular Products pursuant to
the Restructuring Agreement.

 

“Transition Services Agreement” means the Transition Services Agreement entered
into concurrently with this Agreement whereby Baxter will provide certain
transition services to Cerus following Termination, as such term is defined in
the Restructuring Agreement.

 

Article 2

 

License Grant; Process for Assigned Patents

 

2.1                                 License Grant.  Subject to the terms and
conditions of this Agreement, Baxter hereby grants to Cerus and its Affiliates,
solely in the Field of Use:

 

(a)                                  an exclusive (even as to Baxter)
royalty-bearing right and license under the Licensed Patents and Licensed
Know-How to make, have made, assemble, use, sell, offer for sale, distribute,
import and export:

 

(i)                                     Platelet Products solely for sale in the
Platelet Territory;

 

(ii)                                  Plasma Products solely for sale in the
Plasma Territory;

 

(iii)                               RBC Products solely for sale in the RBC
Territory; and

 

(iv)                              Residual Products solely for sale in the
Residual Territory; and

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5

--------------------------------------------------------------------------------


 

(b)                                 a nonexclusive, royalty-bearing right and
license to use, reproduce, display, translate, distribute copies of, and to
modify and create derivative works of the Licensed Materials within the
respective parts of the Territory set forth in Clause 2.1(a).

 

This license will be registered with authorities in the Territory, to the extent
such registrations are permitted.  Cerus shall bear the costs and responsibility
of registering the license.  From time to time during the term of this
Agreement, Baxter agrees to execute and deliver to Cerus such documents as
requested by Cerus or any authority in the Territory in order to effectively
register the grant of the rights hereunder to Cerus.

 

2.2                                 Right to Sublicense.  Pursuant to the
license rights granted to Cerus in Article 2, Baxter also grants to Cerus the
right to sublicense its rights under Section 2.1 to third parties, solely to
make, have made, assemble, use, sell, offer for sale, distribute, import and
export the Products, and to use, reproduce, display, translate, distribute
copies of, and to modify and create derivative works of the Licensed Materials,
in the respective parts of the Territory set forth in clause 2.1(a) under the
Licensed Patents, Licensed Know-How and Licensed Materials as necessary to allow
the sublicensee to exercise the sublicense granted herein.  Any sublicense shall
be at least as protective of Baxter and its intellectual property, including the
Licensed Patents, Licensed Know-How and the Licensed Materials, as the terms and
conditions of this Agreement.

 

2.3                                 Reservation of Rights.  Notwithstanding
anything to the contrary set forth herein, Baxter shall retain all the rights
necessary for Baxter to perform its obligations under (a) the Manufacturing and
Supply Agreement, including the rights to manufacture, sell and supply the
Manufactured Products (as defined therein) to Cerus under the terms and
conditions of that agreement and (b) the Manufacturing and Supply Agreement with
BioOne, dated as of June 28, 2004 (the “BioOne Manufacturing Agreement”),
including the rights to manufacture, sell and supply the Manufactured Products
(as defined therein) to BioOne under the terms and conditions of that
agreement.  All rights in and to the Licensed Materials and the Licensed Patents
not specifically granted herein are reserved by Baxter. The license granted to
Licensed Materials does not restrict any rights previously granted by Baxter to
[ * ] under the [ * ] entered into as of [ * ], as amended effective [ * ], to [
* ] under the Supply Agreement entered into as of [ * ], and to [ * ]. under the
Supply Agreement entered into as of [ * ].  Baxter has provided Cerus with true
and correct copies of each such agreement and all amendments, modifications
thereto to the date of this Agreement.  Nothing herein shall restrict or
prohibit Baxter from manufacturing, having manufactured, assembling, using,
selling, offering for sale or distributing the Products or otherwise utilizing
the Licensed Patents and Licensed Materials with respect to particular Products
outside of the Territory that relates to such Products.  Baxter retains the
exclusive right to manufacture its platelet collection disposable kits with
INTERSOL solution containers for sale in the Territory.

 

2.4                                 Exclusion of Rights.      Baxter does not
grant to Cerus and its Affiliates the right or license to make or have made (a)
Baxter’s proprietary [ * ], (b) Baxter’s proprietary technology relating to [ *
], (c) Baxter’s [ * ].  The availability and access of these items to and by
Cerus as well as other sub-assemblies, components, and raw materials of the
Products are provided for in the Manufacturing and Supply Agreement.  It is
understood that, as to amotosalen (“S-59”) and S-303,

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6

--------------------------------------------------------------------------------


 

Cerus is the owner of the proprietary rights in such compounds and, pursuant to
the Restructuring Agreement, Baxter has relinquished its license in such
compounds in the Territory.  Accordingly, no license to those compounds is
granted under this Agreement.  The license hereunder shall not cover any Patent
rights to make, have made, assemble, use, sell, offer for sale, distribute,
import or export [ * ], except as provided below, it being understood and agreed
that, as co-owner of the Patents respecting [ * ], Cerus has the right
independently to exercise such rights, and grant licenses thereto, without
accounting to Baxter otherwise than as provided herein.   Cerus, however, agrees
not to provide [ * ] to customers, or license it to any Person for use by
customers, unless Baxter at any time ceases to make available to customers
generally, or fails to provide reasonable assurances to Cerus of its commitment
to continue to make available to customers generally, [ * ].  In such event, as
to [ * ], Cerus’ shall gain the license rights stated in Section 2.1(a) as if
Intersol Solution were expressly referenced in such Section.  Baxter agrees not
to license Patent Rights or Know-How relating to the [ * ] to any third Persons
without Cerus’ prior written consent.   As to the compound adsorption devices
(CADs) employed in the Systems, Cerus acknowledges that the proprietary rights
in certain elements of the CADs, such as the beads and matrix, are owned by
third Persons.  Accordingly, no license to those elements is granted under this
Agreement.  The license under this Agreement does, however, cover any elements
of the CADs that are proprietary to Baxter, including the plastic housing of the
CAD for the Plasma System.  Cerus and its Affiliates shall have the right to
contract directly with Baxter’s suppliers in the event Baxter cannot supply all
requirements of Cerus, its Affiliates and sublicensees for CADs or other
components, or in the event that Cerus elects to have such CADs or other
components manufactured directly for Cerus by the third-party supplier in order
to achieve a lower cost or superior quality that can be obtained through Baxter.

 

2.5                                 Process for Assigned Patents.  It is
understood that Baxter has concluded that the Licensed Patents potential have
applications outside the Field of Use, and accordingly is licensing, rather than
assigning, those patents to Cerus.  Should Baxter subsequently determine that
any of such patents have application solely within the Field of Use, Baxter may
elect to assign such patents to Cerus, subject to Cerus’ acceptance of such
assignment, which will not be unreasonably withheld.  Any patents so assigned
are referred to in this Agreement as “Assigned Patents.”  Any such assignment
will be made pursuant to a mutually agreed upon patent assignment agreement,
referred to in this Agreement as a “Patent Assignment.”

 

Article 3

 

Delivery of Licensed Materials; Licensed Patents Prosecution and Maintenance

 

3.1                                 Delivery.   Within [ * ] days of the
execution of this Agreement, Baxter shall deliver to Cerus a current copy of the
Licensed Patents.  Within [ * ] days of the execution of this Agreement, Baxter
shall deliver to Cerus a current copy of the Licensed Materials in such form and
format as the Parties may agree.  Baxter will provide Cerus with any updates and
other amendments of the Licensed Materials promptly, and in no event later than
[ * ] days, after their creation.  Within [ * ] days of the execution of this
Agreement, Baxter shall deliver to Cerus all prototypes, models, mock-ups of the
RBC Equipment and RBC Sets, and single unit CAD for the Plasma System, in all
configurations in Baxter’s possession and component lists therefor.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7

--------------------------------------------------------------------------------


 

3.2                                 Obtaining Issued Licensed Patents.    Baxter
shall continue to prosecute and pay all fees, expenses and taxes necessary to
obtain issued Licensed Patents for those that are pending or may be filed in the
future but have yet to issue in the Territory.  Exhibit A shall be updated by
Baxter from time to time to indicate the status of such filings.  Baxter will
provide Cerus with documentation covering prosecution decisions relating to
pending applications for Licensed Patents prior to submission with appropriate
patent office or examiner.  Cerus may comment on such decisions within [ * ]
days of receipt of such documentation.  Baxter will take Cerus’ comments into
consideration, but Cerus’ approval of such decision is not required for Baxter
to continue with the prosecution of the subject pending application.

 

3.3                                 Maintaining Licensed Patents.   Baxter shall
maintain at its expense issued Licensed Patents in the Territory.  Baxter shall
provide Cerus all documentation relating to the prosecution and maintenance of
all Licensed Patents.  If a Licensed Patent becomes an Assigned Patent, Baxter
will cease to have any obligation to maintain such patent.

 

3.4                                 Ownership.

 

(a)                                  Baxter shall own all right, title and
interest, or joint title and interest together with Cerus, as applicable, in and
to:  (i) the Licensed Materials and the Licensed Patents, and all future
inventions and discoveries that are discovered, made, conceived or reduced to
practice solely by Baxter (and joint rights to any of the same it jointly makes,
conceives or reduces to practice), and any derivative works of Baxter thereof;
and (ii) all of its Confidential Information (as defined in Section 4.1).

 

(b)                                 Cerus shall own all right, title and
interest in and to, (i) all future inventions and discoveries that are
discovered, made, conceived or reduced to practice solely by Cerus, including
those which are improvements of the Licensed Patents and works which are
derivative works of the Licensed Materials (and joint rights to any of the same
it jointly makes, conceives or reduces to practice); and (ii) all of its
Confidential Information (as defined in Section 4.1).

 


3.5                                 COOPERATION.  EACH PARTY SHALL EXECUTE ANY
DOCUMENTS OF REGISTRATION OF PROPRIETARY OR OTHER RIGHTS REASONABLY REQUESTED BY
ANOTHER PARTY AND SHALL PERFORM ANY AND ALL FURTHER ACTS DEEMED NECESSARY OR
DESIRABLE BY A PARTY IN ORDER TO CONFIRM, EXPLOIT OR ENFORCE THE PROVISIONS OF
THIS ARTICLE.  IF A PARTY FAILS TO DO SO WITHIN [ * ] DAYS OF ANOTHER PARTY’S
REASONABLE REQUEST, AND THE PARTY FAILING TO EXECUTE SUCH DOCUMENT DOES NOT
PROMPTLY OBJECT (WITHIN SUCH TIME PERIOD) TO THE EXECUTION OF OTHER
DOCUMENTATION, SUCH PARTY HEREBY AUTHORIZES THE OTHER PARTY AND ITS AGENTS
AND/OR REPRESENTATIVES TO EXECUTE ALL SUCH DOCUMENTS IN SUCH PARTY’S NAME AND ON
SUCH PARTY’S BEHALF, INCLUDING FILING AND/OR RECORDING SUCH DOCUMENTS IN
APPROPRIATE GOVERNMENTAL OR ADMINISTRATIVE OFFICES ANYWHERE THROUGHOUT THE
TERRITORY.


 


ARTICLE 4


 


CONFIDENTIALITY


 


4.1                                 CONFIDENTIAL INFORMATION.  ALL INFORMATION
AND MATERIALS CONTAINING INFORMATION PROVIDED BY ANY PARTY TO ANOTHER RELATING
TO THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO CUSTOMER

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8

--------------------------------------------------------------------------------


 


REQUIREMENTS, LISTS, PREFERENCES AND METHODS OF OPERATION, THE TECHNOLOGY, ANY
KNOW-HOW, DATA, PROCESS, OR TECHNIQUE OF ANY PARTY RELATING TO SUCH PARTY’S
PRODUCTS, AND ANY RESEARCH PROJECT, WORK IN PROCESS, FUTURE DEVELOPMENT,
SCIENTIFIC, ENGINEERING, OR MANUFACTURING INFORMATION, KNOW-HOW, DESIGNS,
DRAWINGS, MANAGEMENT INFORMATION REPORTS AND OTHER COMPUTER-GENERATED REPORTS,
FINANCIAL INFORMATION, PRICING POLICIES AND DETAILS, DETAILS OF CONTRACTS,
OPERATIONAL METHODS, PLANS OR STRATEGIES, BUSINESS ACQUISITION PLANS, AND THE
BUSINESS AFFAIRS OF SUCH PARTY, WHETHER IN ORAL, GRAPHIC OR WRITTEN FORM, AS THE
CASE MAY BE, ARE AND SHALL BE TREATED AS CONFIDENTIAL, PROVIDED SUCH INFORMATION
AND MATERIALS ARE CLEARLY MARKED AS “CONFIDENTIAL” AND, IF VERBAL, ARE SPECIFIED
AS “CONFIDENTIAL” AT THE TIME OF DISCLOSURE AND REDUCED TO WRITING AND MARKED
“CONFIDENTIAL” WITHIN [ * ] DAYS AFTER DISCLOSURE (“CONFIDENTIAL INFORMATION”). 
AMONG OTHER THINGS, CONFIDENTIAL INFORMATION SHALL INCLUDE CONFIDENTIAL OR
PROPRIETARY INFORMATION OR MATERIALS OF THIRD PERSONS AND THE PARTIES’
RESPECTIVE AFFILIATES, THAT ARE IN THE POSSESSION OF ONE OF THE PARTIES AND
PROVIDED PURSUANT TO THIS AGREEMENT.   IT IS UNDERSTOOD AND AGREED THAT THE
SYSTEMS HAVE BEEN CO-DEVELOPED BY CERUS, WHICH MAY DISCLOSE OR USE INFORMATION
CONCERNING THE SYSTEMS AS IT DEEMS APPROPRIATE IN THE EXERCISE OF ITS RIGHTS
UNDER THIS AGREEMENT; PROVIDED THAT INFORMATION CONCERNING BAXTER’S PROPRIETARY
PLASTICS FORMULATIONS AND RADIO FREQUENCY HEAT SEALING PROCESSES SHALL REMAIN
THE CONFIDENTIAL INFORMATION OF BAXTER.


 

4.2                                 Obligations.  Except as expressly authorized
by prior written consent of the disclosing Party, the receiving Party shall:

 


(A)                                  LIMIT ACCESS TO ANY CONFIDENTIAL
INFORMATION OF THE DISCLOSING PARTY RECEIVED BY IT TO ITS AFFILIATES’,
SUBLICENSEES’ AND DISTRIBUTORS’ EMPLOYEES, AGENTS, REPRESENTATIVES, AND
CONSULTANTS WHO HAVE A NEED-TO-KNOW IN CONNECTION WITH THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, AND WHO ARE UNDER APPROPRIATE
NON-USE AND NON-DISCLOSURE RESTRICTIONS WHICH ARE AT LEAST AS RESTRICTIVE AS
THOSE SET FORTH HEREIN;


 


(B)                                 SAFEGUARD ALL CONFIDENTIAL INFORMATION OF
THE DISCLOSING PARTY RECEIVED USING A REASONABLE DEGREE OF CARE, BUT NOT LESS
THAN THAT DEGREE OF CARE USED BY THE RECEIVING PARTY IN SAFEGUARDING ITS OWN
SIMILAR INFORMATION OR MATERIAL; AND


 


(C)                                  USE THE CONFIDENTIAL INFORMATION OF THE
DISCLOSING PARTY ONLY FOR THE PURPOSES AND IN CONNECTION WITH THE PERFORMANCE OF
SUCH PARTY’S OBLIGATIONS SET FORTH IN THIS AGREEMENT.


 


4.3                                 EXCEPTIONS TO CONFIDENTIALITY. 
NOTWITHSTANDING SECTION 4.2, THE PARTIES’ OBLIGATIONS OF CONFIDENTIALITY AND
NON-USE SHALL NOT APPLY TO ANY PARTICULAR INFORMATION OR MATERIALS THAT THE
RECEIVING PARTY CAN DEMONSTRATE:


 


(A)                                  WAS, AT THE TIME OF DISCLOSURE TO IT, IN
THE PUBLIC DOMAIN;


 


(B)                                 AFTER DISCLOSURE TO IT, IS PUBLISHED OR
OTHERWISE BECOMES PART OF THE PUBLIC DOMAIN THROUGH NO FAULT OF THE RECEIVING
PARTY;


 


(C)                                  WAS RECEIVED AFTER DISCLOSURE TO IT FROM A
THIRD PARTY WHO HAD A LAWFUL RIGHT TO DISCLOSE SUCH INFORMATION OR MATERIALS TO
IT;

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9

--------------------------------------------------------------------------------


 


(D)                                 WAS REQUIRED TO BE DISCLOSED TO ANY
REGULATORY BODY HAVING JURISDICTION OVER THE RECEIVING PARTY OR ANY OF ITS
RESPECTIVE AFFILIATES, SUBLICENSEES OR CUSTOMERS;


 


(E)                                  THAT DISCLOSURE IS NECESSARY BY REASON OF
APPLICABLE LEGAL, ACCOUNTING OR REGULATORY REQUIREMENTS BEYOND THE REASONABLE
CONTROL OF THE RECEIVING PARTY; OR


 


(F)                                    IS SUBSEQUENTLY DEVELOPED BY THE
RECEIVING PARTY INDEPENDENTLY OF THE INFORMATION RECEIVED FROM THE DISCLOSING
PARTY.


 


IN THE CASE OF ANY DISCLOSURE PURSUANT TO SECTIONS 4.3(D) OR 4.3(E), TO THE
EXTENT PRACTICAL, THE RECEIVING PARTY SHALL NOTIFY THE DISCLOSING PARTY IN
ADVANCE OF THE REQUIRED DISCLOSURE AND SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO ASSIST THE DISCLOSING PARTY IN OBTAINING A PROTECTIVE ORDER, IF AVAILABLE,
COVERING SUCH DISCLOSURE.  IF SUCH A PROTECTIVE ORDER IS OBTAINED, SUCH
INFORMATION AND MATERIALS SHALL CONTINUE TO BE DEEMED TO BE CONFIDENTIAL
INFORMATION.


 


NOTWITHSTANDING SECTION 4.2, CERUS SHALL HAVE THE RIGHT TO DISCLOSE CONFIDENTIAL
INFORMATION OF A DISCLOSING PARTY TO ITS ATTORNEYS, ACCOUNTANTS, ACTUAL OR
POTENTIAL SOURCES OF FINANCING, AND ACTUAL OR POTENTIAL INVESTORS, ACQUIRERS OR
COLLABORATORS UNDER APPROPRIATE NON-USE AND NON-DISCLOSURE RESTRICTIONS WHICH
ARE AT LEAST AS RESTRICTIVE AS THOSE SET FORTH HEREIN.


 


4.4                                 USE OF CERTAIN INFORMATION.  EXCEPT AS
OTHERWISE SET FORTH IN THIS AGREEMENT OR THE MANUFACTURING AND SUPPLY AGREEMENT,
NO PARTY SHALL, WITHOUT THE APPROPRIATE PARTY’S PRIOR WRITTEN CONSENT, USE THE
NAMES, SERVICE MARKS OR TRADEMARKS OF ANOTHER PARTY AS TRADEMARKS OR TO SUGGEST
ANY AFFILIATION, SPONSORSHIP, ENDORSEMENT OR RECOMMENDATION.   ALL EMPLOYEES,
AGENTS, REPRESENTATIVES AND CONSULTANTS OF EACH PARTY AND LICENSEE’S AFFILIATES
AND SUBLICENSEES SHALL BE REQUIRED TO COMPLY WITH THE TERMS OF THIS SECTION 5,
AND EACH PARTY, AS APPLICABLE, SHALL BE RESPONSIBLE FOR ANY BREACH THEREOF AND
THE PERFORMANCE OR NON-PERFORMANCE OF EACH SUCH PERSON.


 

4.5                                 No Publicity.  Except as required by law, no
Party shall originate any news release or other public announcement relating to
this Agreement or the terms hereof without the prior written approval of the
other Parties; provided, however that any party to this Agreement may provide
public information concerning this transaction to the extent necessary or
appropriate to comply with applicable securities laws and/or customary corporate
communications processes.


 


4.6                                 EQUITABLE REMEDIES.  EACH PARTY ACKNOWLEDGES
THAT IF IT, ITS AFFILIATES OR ITS RESPECTIVE EMPLOYEES, AGENTS, REPRESENTATIVES,
OR CONSULTANTS BREACH (OR ATTEMPT TO BREACH) THE OBLIGATIONS SET FORTH IN THIS
SECTION 4, THE OTHER PARTIES WILL SUFFER IMMEDIATE AND IRREPARABLE HARM, IT
BEING ACKNOWLEDGED THAT LEGAL REMEDIES ARE INADEQUATE.  ACCORDINGLY, IF A COURT
OF COMPETENT JURISDICTION SHOULD FIND THAT ANY SUCH PARTY OR PERSON HAS BREACHED
(OR ATTEMPTED TO BREACH) ANY SUCH OBLIGATIONS, SUCH PARTY OR PERSON SHALL NOT
OPPOSE THE ENTRY OF AN APPROPRIATE ORDER COMPELLING PERFORMANCE BY SUCH PARTY OR
PERSON AND RESTRAINING IT FROM ANY FURTHER BREACHES (OR ATTEMPTED BREACHES).

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10

--------------------------------------------------------------------------------


 

Article 5

 


ROYALTIES


 

5.1                                 Royalties for Platelet Products.

 

(a)                                  For all Platelet Products sold by Cerus or
Cerus’ Affiliates, Cerus shall pay to Baxter [ * ] percent ([ * ]%) of [ * ] of
such Platelet Products.

 

(b)                                 For all Platelet Products sold by a Cerus
sublicensee (other than a Cerus Affiliate), Cerus shall pay to Baxter [ * ]
percent ([ * ]%) of the [ * ] received by Cerus from the sublicensee.  Such
payment shall be in lieu of the royalty payable under Section 5.1(a).

 

5.2                                 Royalties for Plasma Products.

 

(a)                                  For all Plasma Products sold by Cerus or
Cerus’ Affiliates, Cerus shall pay to Baxter [ * ] percent ([ * ]%) of [ * ] of
such Plasma Products.

 

(b)                                 For all Plasma Products sold by a Cerus
sublicensee (other than a Cerus Affiliate), Cerus shall pay to Baxter [ * ]
percent ([ * ]%) of the [ * ] received by Cerus from the sublicensee.  Such
payment shall be in lieu of the royalty payable under Section 5.2(a).

 

5.3                                 Royalties for RBC products.

 

(a)                                  For all RBC Products sold by Cerus or
Cerus’ Affiliates, Cerus shall pay to Baxter [ * ] percent ([ * ]%) of the [ * ]
of such RBC Products.

 

(b)                                 For all RBC Products sold by a Cerus
sublicensee (other than a Cerus Affiliate), Cerus shall pay to Baxter [ * ]
percent ([ * ]%) of the [ * ] received by Cerus from the sublicensee.  Such
payment shall be in lieu of the royalty payable under Section 5.3(a).

 

5.4                                 Royalties for Residual Products.

 

(a)                                  For all Residual Products sold by Cerus,
Cerus’ Affiliates or sublicensees, Cerus shall pay to Baxter (i) [ * ] percent
([ * ]%) of the [ * ] of any Residual Products that are systems for inactivation
of pathogens in whole blood, and (ii) [ * ] percent ([ * ]%) of the [ * ] of any
other Residual Products.

 

(b)                                 For all Residual Products sold by a Cerus
sublicensee (other than a Cerus Affiliate), Cerus shall pay to Baxter (i) [ * ]
percent ([ * ]%) of the [ * ] received by Cerus from the sublicensee on sales of
systems for inactivation of pathogens in whole blood, and (ii) [ * ] percent ([
* ]%) of the [ * ] received by Cerus from the sublicensee on sales of other
Residual Products.  Such payment shall be in lieu of the royalty payable under
Section 5.3(a).

 

(c)                                  For the purpose of clarity, a system for
the inactivation of pathogens in whole blood will bear only the royalty set
forth in this Section 5.4, and not any royalty under Sections 5.1 through 5.3
above.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11

--------------------------------------------------------------------------------


 

5.5                                 Country Restrictions.

 

(a)                                  The Parties recognize that in certain
countries Cerus may have the royalty rate or Cerus’ ability to withdraw currency
from the country limited by the government in the context of a foreign exchange
registration or other agreement with the government.  If such restrictions
prohibit Cerus from paying the above-described royalties, then the Parties will
discuss other terms and conditions to reach an agreement that fairly provides
compensation to Baxter, and to the extent permitted and financially practical,
such as payment in local currency.

 


(B)                                 THE PARTIES ALSO RECOGNIZE THAT IN CERTAIN
COUNTRIES WITHIN THE TERRITORY CERUS MAY TAKE AN OWNERSHIP POSITION IN AN
ENTITY, E.G. CERUS’ AFFILIATE, IN ORDER TO MAKE, SELL OR DISTRIBUTE THE PRODUCTS
IN THE COUNTRY AND IN COMPLIANCE WITH SUCH COUNTRY’S REGULATIONS.  IF CERUS
RECEIVES COMPENSATION OR EQUITY IN THE ENTITY IN PLACE OF ROYALTY PAYMENTS, THEN
THE PARTIES WILL DISCUSS OTHER TERMS AND CONDITIONS TO REACH AN AGREEMENT THAT
FAIRLY PROVIDES COMPENSATION TO BAXTER AND CERUS IN AN AMOUNT EQUIVALENT TO THE
ABOVE-DESCRIBED ROYALTIES.


 


5.6                                 UP-FRONT AND MILESTONE PAYMENTS.  FOR THE
AVOIDANCE OF DOUBT, IN THE EVENT THAT CERUS RECEIVES ANY UP-FRONT, MILESTONE,
LICENSE FEE OR SIMILAR PAYMENTS (COLLECTIVELY “LUMP SUM PAYMENTS”) FROM ANY
SUBLICENSEE, COLLABORATOR OR PARTNER IN CONNECTION WITH THE GRANTING OF ANY
DEVELOPMENT, MARKETING, DISTRIBUTION OR OTHER RIGHTS UNDER THIS AGREEMENT, CERUS
[ * ].  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT (A) RIGHTS REVERT FROM
BIOONE TO BAXTER AND CERUS IN JAPAN AND/OR CHINA AS TO THE PLATELET SYSTEM, AND
(B) WITHIN [ * ] MONTHS OF THE DATE OF SUCH REVERSION, CERUS ENTERS INTO A
LICENSE AGREEMENT WITH A THIRD PARTY FOR COMMERCIALIZATION OF THE PLATELET
SYSTEM IN JAPAN OR CHINA, AS THE CASE MAY BE, THEN CERUS SHALL PAY TO BAXTER [ *
] OF ANY LUMP SUM PAYMENTS THAT ARE RECEIVED BY CERUS FROM THE THIRD PARTY FOR
SUCH LICENSE AND THAT RELATE TO SUCH COUNTRIES.  LUMP SUM PAYMENTS SHALL NOT BE
CONSIDERED TO INCLUDE ANY FUNDS PAID TO CERUS SPECIFICALLY FOR DEVELOPMENT OR
SUPPORT ACTIVITIES RELATING TO COMMERCIALIZATION OF THE PLATELET SYSTEM OR ANY
EQUITY INVESTMENT IN CERUS.


 

5.7                                 Waiver of Royalties During Term of
Transition Services Agreement.  Notwithstanding the other provisions of Article
5, Baxter waives any royalties that would otherwise be payable by Cerus with
respect to Products that are covered by the Transition Services Agreement during
the term of that agreement.

 

5.8                                 Concerning Platelet System and Plasma System
Sublicenses.  In the event that Cerus intends to sublicense rights to both the
Platelet System and the Plasma System to a third party, Cerus will not enter
into a sublicense  agreement that provides for [ * ], unless Baxter consents in
writing to such [ * ], such consent not to be unreasonably withheld.

 

5.9                                 Concerning Certain Transactions.  In the
event that Cerus enters into a transaction with a third party that provides for
[ * ], and the same transaction [ * ], or [ * ] the [ * ] for [ * ] at a [ * ]
(and [ * ]), Baxter and Cerus will negotiate a [ * ] between Cerus and Baxter
that is [ * ] they would have received if the third party agreement had provided
for [ * ], all such calculations to take into account appropriate discount rates
to adjust for risk and the time value of money.  In no event, however, will
Baxter’s [ * ]stated in Sections 5.1(b), 5.2(b), 5.3(b) or 5.4(b), relative to
the

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12

--------------------------------------------------------------------------------


 

respective Products described in such Sections.  If the Parties cannot agree
upon appropriate sharing in any such instance, the matter will be resolved
pursuant to Section 10.12 hereof.

 

5.10                           Royalty-Bearing Products.  Notwithstanding
Sections 5.1 through Section 5.4, the royalties upon Platelet Products, Plasma
Products, RBC Products and Residual Products shall be applicable to such
Products solely to the extent that they are Royalty-Bearing Products.

 

Article 6

 

Royalty Reports and Payments

 

6.1                                 Reports.  Within [ * ] days after the end of
each calendar quarter, Cerus agrees to make written reports to Baxter
identifying Cerus’ actual Net Sales of Products during such calendar quarter and
the amount of royalties due to Baxter.  In each such report sales will be broken
down in terms of Platelet Products, Plasma Products, RBC Products, and Residual
Products.

 

6.2                                 Payment of Royalties.  Within [ * ] days
after calendar quarter end, Cerus shall pay to Baxter the royalties due for the
Net Sales of the Products in U.S. dollars.  Only one royalty payment is due and
payable to Baxter by Cerus as described herein with regard to each Product sold
regardless of the number of Licensed Patents covering such Product.

 

6.3                                 Expiration of Royalty Payment Obligation. 
Determined for each individual country within the Territory, the period of time
over which Cerus shall report and pay royalties is [ * ] years from the date [ *
] in the relevant country or until [ * ] in the relevant country whichever
period is longer (the “Royalty Period”).  For any Products manufactured by Cerus
prior to the expiration of the applicable Royalty Period and sold by Cerus
within [ * ] months after the expiration of such Royalty Period, Cerus shall pay
to Baxter the applicable royalty amount set forth in Article 5 and subject to
Section 5.5.

 

6.4                                 Currency.    All payments due hereunder
shall be made in U.S. Dollars as described above.  Pricing for the Products will
be presented in local currency and converted into U.S. dollars during the
Royalty Period being reported subject to Section 6.3 hereof.  The conversion
rate to U.S. dollars shall be the average conversion rate over all days of the
Royalty Period reported, as quoted in the Wall Street Journal.

 

6.5                                 Late Payment.  Failure by Cerus, Cerus’
Affiliates or sublicensees to pay any undisputed amounts when due shall result
in the accrual of interest on the remaining unpaid balance at a rate equal to
the lesser of [ * ] percent ([ * ]%) per month or the [ * ].

 

6.6                                 Withholding
Taxes.                                       Where required to do so by
applicable law, Cerus shall withhold taxes required to be paid to a taxing
authority on account of any payments to Baxter hereunder, and Cerus shall
furnish Baxter with satisfactory evidence of such withholding and payment in
order to permit Baxter to obtain a tax credit or other relief as may be
available under the applicable law. Cerus shall be responsible for penalties and
interest accessed for late payment or failure to withhold.

 

6.7                                 Audit.  For a period of [ * ] years after
sales of any Products by Cerus in the Territory (the

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13

--------------------------------------------------------------------------------


 

“Audit Period”), Cerus agrees to keep records of all such sales of such Product
in sufficient detail to enable the royalties payable hereunder to be
determined.  From time to time during such Audit Period, Baxter may at its own
expense cause an independent third party auditor reasonably acceptable to Cerus
to audit Cerus’ relevant books and records for the purpose of determining
compliance with this Agreement.

 

In the event that an audit is proposed with respect to Cerus’ proprietary
information (“Restricted Information”), then on the written demand of Cerus the
individuals conducting the audit with respect to the Restricted Information will
be limited to Baxter’s independent auditors.  Such independent auditors shall
enter into an agreement with Cerus, under which such independent auditors shall
agree to maintain the confidentiality of the information obtained during the
course of such audit and establishing what information such auditors will be
permitted to disclose in reporting the results of any audit of Restricted
Information.

 

Any such audit shall be conducted during regular business hours in a manner that
does not interfere unreasonably with the operations of Cerus.  The aggregate
number of audits of Cerus’ books and records conducted under this Section 6.7
shall not exceed [ * ] financial audit in any [ * ] month period.  Subject to
the foregoing limitations, any such audit shall be conducted when requested by
notice given not less than [ * ] days prior to the commencement of the audit.

 

Any overpayment or underpayment of royalties determined by this Section 6.7
shall be due and payable to the other party by the party owing such amount
within [ * ] days after notice of such audit finding. In the event that any
audit performed hereunder results in an increase of  [ * ] percent ([ * ]%) or
more in any payment due Baxter hereunder, Cerus shall be obligated to pay any
reasonable expenses incurred by Baxter with respect to such audit.

 

Article 7

 

Enforcement of Intellectual Property Rights; Insurance

 

7.1                                 Enforcement of Intellectual Property Rights.
 Each Party shall promptly, but in no event later than [ * ] days after receipt
of notice thereof, notify the other Parties (i) of any Patent nullity actions,
oppositions, reexaminations, declaratory judgment actions of which it is aware
alleging the invalidity or unenforceability of any Patents included in the
Licensed Patents or any alleged or threatened infringement of any Patents
included in the Licensed Patents or the misappropriation or violation of any
intellectual property rights relating to the Licensed Materials or the Licensed
Patents; or  (ii) if it reasonably believes that the Licensed Materials or
Licensed Patents are being infringed, misappropriated or violated by a third
party.

 


EACH PARTY SHALL COOPERATE WITH THE OTHER PARTIES, AT ITS OWN REASONABLE
EXPENSE, IN ANY ACTION TAKEN BY A THIRD PARTY INVOLVING A NULLITY ACTION,
OPPOSITION, REEXAMINATION OR ANY OTHER ACTION TAKEN BY SUCH THIRD PARTY ALLEGING
THE INVALIDITY OR UNENFORCEABILITY OF ANY LICENSED MATERIALS OR LICENSED
PATENTS.


 


CERUS, AT ITS EXPENSE, SHALL HAVE THE RIGHT TO RESPOND TO, DEFEND OR PROSECUTE,
AND PURSUE, AS APPROPRIATE AND AS DETERMINED BY CERUS IN ITS COMMERCIALLY
REASONABLE DISCRETION, ANY ACTIONS TAKEN TO DEFEND ANY ALLEGED OR THREATENED
INFRINGEMENTS, MISAPPROPRIATIONS OR ANY OTHER VIOLATIONS

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14

--------------------------------------------------------------------------------


 

by a third party of the Licensed Materials and/or Licensed Patents in the
Territory provided such violations are not caused by Baxter, or Baxter’s
Affiliates or sublicensees.  In addition, Cerus, at its expense, shall have the
right to pursue, as determined by Cerus in its commercially reasonable
discretion, all necessary actions against any third party that Cerus reasonably
believes is infringing, misappropriating or violating any of the Licensed
Materials and/or Licensed Patents in the Territory.  Cerus shall: (i) have the
sole ability to direct the conduct of such response or defense; (ii) bear all
legal fees and other costs and expenses associated with such response or
defense, including those incurred by Baxter at Cerus’ request; and (iii) after
payment of all expenses (including prosecution and maintenance of the Licensed
Patents, litigation associated expenses including attorney fees, travel
expenses), pay royalties to Baxter on all amounts recovered from third parties
in connection with such response or defense, treating such recoveries as Net
Sales allocable to the particular Product as to which the infringement
occurred.  Baxter shall cooperate with Cerus and its legal counsel, join in
suits or actions that may be brought by Cerus, at Cerus’ reasonable request,
allow itself to be named as a party, at Cerus’ reasonable request, and be
available at Cerus’ reasonable request to be an expert witness or otherwise to
assist in such proceedings.


 


IN THE EVENT CERUS DECIDES NOT TO RESPOND TO, DEFEND OR PROSECUTE, AND PURSUE
ANY ACTIONS TAKEN TO DEFEND ANY ALLEGED OR THREATENED INFRINGEMENTS,
MISAPPROPRIATIONS OR ANY OTHER VIOLATIONS BY A THIRD PARTY OF THE LICENSED
MATERIALS AND/OR LICENSED PATENTS IN THE TERRITORY THEN CERUS WILL NOTIFY BAXTER
OF SUCH DECISION WITHIN [ * ] DAYS OF THE NOTIFICATION OF INFRINGEMENT.  IN VIEW
OF SUCH A DECISION BY CERUS, BAXTER MAY TAKE SUCH ACTIONS UNDER ITS OWN NAME.


 

7.2                                 Baxter Insurance.  Baxter shall carry,
through self-insurance or a combination of self-insurance and commercially
placed insurance, appropriate levels of insurance coverage consistent with its
commercially reasonable business practices.

 

7.3                                 Cerus Insurance.  Cerus shall carry
appropriate levels of insurance coverage consistent with its commercially
reasonable business practices.

 


ARTICLE 8


 


REPRESENTATIONS AND WARRANTIES; COVENANTS; WARRANTY DISCLAIMER


 


8.1                                 GENERAL.  EACH PARTY REPRESENTS AND WARRANTS
TO THE OTHER THAT: (A) ALL CORPORATE ACTION NECESSARY FOR THE AUTHORIZATION,
EXECUTION AND DELIVERY OF THIS AGREEMENT BY SUCH PARTY AND THE PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER HAS BEEN TAKEN; (B) THE EXECUTION, DELIVERY AND
ANTICIPATED PERFORMANCE OF THIS AGREEMENT DO NOT VIOLATE OR CONFLICT WITH ANY
LAW APPLICABLE TO IT, ANY PROVISION OF ITS CHARTER OR BYLAWS, ANY ORDER OR
JUDGMENT OF ANY COURT OR OTHER AGENCY OF GOVERNMENT APPLICABLE TO IT OR ANY OF
ITS ASSETS OR ANY CONTRACTUAL RESTRICTION OR PROVISION OR AGREEMENT OR
INSTRUMENT BINDING ON OR AFFECTING IT OR ANY OF ITS ASSETS; AND (C) ITS
OBLIGATIONS HEREUNDER CONSTITUTE ITS LEGAL, VALID AND BINDING OBLIGATIONS,
ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS (SUBJECT TO APPLICABLE
BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM OR SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND SUBJECT, AS TO ENFORCEABILITY, TO EQUITABLE
PRINCIPLES OF GENERAL APPLICATION (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT
IN A PROCEEDING IN EQUITY OR AT LAW)).

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15

--------------------------------------------------------------------------------


 


8.2                                 BAXTER’S ADDITIONAL REPRESENTATIONS AND
WARRANTIES; COVENANTS.  BAXTER REPRESENTS AND WARRANTS TO CERUS AS OF THE
EXECUTION DATE, AND COVENANTS TO CERUS, THAT:


 


(A)                                  BAXTER IS THE SOLE OWNER, OR JOINT OWNER
WITH CERUS, OF ALL RIGHT, TITLE AND INTEREST IN AND TO THE LICENSED PATENTS AND
LICENSED MATERIALS;


 


(B)                                 WITH REGARD TO THE LICENSED PATENTS AND THE
LICENSED MATERIALS, BAXTER HAS ALL SUFFICIENT RIGHTS NECESSARY TO GRANT THE
LICENSE TO CERUS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT;


 


(C)                                  BAXTER IS NOT IN DEFAULT OR BREACH OF ANY
AGREEMENT OR LICENSE UNDER WHICH IT HAS ACQUIRED ANY RIGHTS TO LICENSE THE
RIGHTS LICENSED TO CERUS HEREUNDER;


 


(D)                                 THE INFORMATION AND MATERIALS SET FORTH IN
THE LICENSED MATERIALS, AND THE RIGHTS LICENSED HEREUNDER, ARE ALL THAT IS
REASONABLY NECESSARY FOR CERUS TO MANUFACTURE THE PRODUCTS AND BAXTER HAS BEEN
SUCCESSFULLY MANUFACTURING THE CURRENT CONFIGURATION OF THE PLATELET SYSTEM
MARKETED IN EUROPE WITH ONLY SUCH INFORMATION, MATERIALS AND RIGHTS;


 


(E)                                  BAXTER HAS NOT GRANTED TO ANY OTHER PERSON
ANY RIGHTS, LICENSES OR PRIVILEGES IN THE LICENSED PATENTS IN THE TERRITORY AND
IS NOT A PARTY TO ANY AGREEMENTS, REGULATIONS OR COVENANTS WHICH WOULD REQUIRE
THIRD PARTY CONSENTS, WAIVERS AND AUTHORIZATIONS (INCLUDING ANY GOVERNMENT
CONSENTS, WAIVERS OR AUTHORIZATIONS) NECESSARY OR APPROPRIATE FOR CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT;


 


(F)                                    BAXTER SHALL NOT IMPAIR OR OTHERWISE
ADVERSELY AFFECT THE RIGHTS OF CERUS IN ANY OF THE LICENSED PATENTS OR LICENSED
MATERIALS THROUGH ANY ACTION OR OMISSION THAT BAXTER KNOWS, OR SHOULD KNOW,
WOULD IMPAIR OR OTHERWISE ADVERSELY AFFECT SUCH RIGHTS;


 


(G)                                 BAXTER HAS TAKEN AND WILL TAKE ALL ACTIONS
REASONABLY NECESSARY TO PROTECT THE LICENSED PATENTS (INCLUDING REGISTERING THE
SAME IN JURISDICTIONS DETERMINED BY BAXTER IN ITS REASONABLE DISCRETION, AND ALL
SUCH REGISTERED LICENSED PATENTS HAVE NOT BEEN CANCELED OR ABANDONED OR
PERMITTED TO LAPSE);


 


(H)                                 THE LICENSED PATENTS AND THE LICENSED
MATERIALS ARE NOT SUBJECT TO ANY LIEN OR OTHER ENCUMBRANCE; AND


 


(I)                                     BAXTER HAS NOT RECEIVED ANY NOTICE
INDICATING THAT SALE, OFFER FOR SALE, IMPORT AND MANUFACTURE OF THE PRODUCTS,
AND USE OF SUCH PRODUCTS BY CUSTOMERS OF CERUS AND CERUS’ USE OF THE LICENSED
MATERIALS, WOULD INFRINGE, MISAPPROPRIATE OR VIOLATE ANY ISSUED PATENT THAT HAS
NOT BEEN DECLARED INVALID OR UNENFORCEABLE BY A FINAL, NON-APPEALABLE COURT
ORDER, OR ANY COPYRIGHT, TRADEMARK, TRADE SECRET, CONFIDENTIAL INFORMATION OR
OTHER INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PERSON.


 


8.3                                 DISCLAIMER OF WARRANTY.  EXCEPT AS PROVIDED
HEREIN, BAXTER MAKES NO OTHER WARRANTIES UNDER THIS AGREEMENT, EXPRESS OR
IMPLIED,

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16

--------------------------------------------------------------------------------


 


INCLUDING, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE,
OR NONINFRINGEMENT.


 


8.4                                 DISCLAIMER OF DAMAGES; LIMITATION OF
LIABILITY.  IN NO EVENT SHALL ANY PARTY BE LIABLE FOR INCIDENTAL OR
CONSEQUENTIAL DAMAGES REGARDLESS OF WHETHER SUCH PARTY SHALL BE ADVISED, SHALL
HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE FOREGOING, IN EXCESS OF
[ * ] U.S. DOLLARS (U.S. $[ * ]) IN THE AGGREGATE UNDER THIS AGREEMENT.


 


ARTICLE 9

 


TERMINATION

 

9.1                                 Term of
Agreement.                                      The term of this Agreement (the
“Term”) shall commence on the Effective Date of this Agreement, and continue
until terminated as provided herein.

 

9.2                                 Termination.  This Agreement may be
terminated as follows:

 

(a)                                  by Baxter and Cerus upon their mutual
agreement;

 

(b)                                 by Baxter upon a Fundamental Breach; as used
herein a “Fundamental Breach” is:

 

(i)                                     failure by Cerus to perform its
obligations under Section 7.3 of this Agreement that is not cured within [ * ]
days after notice from Baxter or Cerus to Cerus of such failure; provided,
however, that this Section 9.2(b)(i) shall apply only if the amount unpaid
exceeds [ * ] U.S. dollars (U.S.$[ * ]);

 

(ii)                                  failure by Cerus to make any payment to
Baxter under this Agreement (other than a de minimis payment) following repeated
previous payment failures or delays, evidencing a conscious disregard by Cerus
of its payment obligations to Baxter, and following a written notice to Cerus
from Baxter that further payment failures will or could result in termination;

 

(c)                                  by Cerus upon a material breach of this
Agreement by Baxter, provided, however, the breaching party shall be entitled to
written notice of such breach and [ * ] days to cure such breach before the
Agreement may be terminated.

 

9.3                                 Measures In Lieu of Termination.  It is
understood by the Parties that, inasmuch as Cerus is making significant
concessions and will pay significant royalties under the Restructuring Agreement
and this Agreement, Cerus would be forced not to terminate this Agreement even
though Cerus shall be entitled to terminate this Agreement for cause
attributable to Baxter pursuant to Section 9.2(c) hereof.  Consequently, Cerus
shall be entitled, in lieu of termination of this Agreement for the cause
attributable to Baxter pursuant to Section 9.2(c) hereof, to reduce the
royalties payable under this Agreement and to relax other requirements so as to
be equitable to the Parties in view of such cause attributable to Baxter, as the
case may be.

 

9.4                                 Effect of Termination.  If this Agreement
shall be terminated pursuant to Section 9.2, except as may otherwise be agreed
in writing by the Parties, all further obligations of the Parties under this
Agreement shall terminate without further liability of any Party to another;
provided

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17

--------------------------------------------------------------------------------


 

that the obligations of the Parties contained in the following provisions of
this Agreement shall survive any expiration or earlier termination of this
Agreement:  Articles 1, 4, 7, 8 and 10 and Sections 3.4, 6.7 and 9.4.

 


ARTICLE 10


 


MISCELLANEOUS


 

10.1                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Illinois.

 

10.2                           Assignments and Delegation.

 

(a)                                  No Party may assign any of its rights under
this Agreement other than assignments to a Permitted Assignee, except with the
prior written consent of the other Parties.  The Parties shall not unreasonably
withhold its consent to assignments.  Permitted Assignees include Affiliates of
the relevant Party and third parties to whom the relevant Party transfers
substantially all of the products, business and services to which this Agreement
relates.  In the case of an assignment by Baxter, assignees must also receive an
assignment of all of Baxter’s rights in all intellectual property licensed to
Cerus hereunder, subject to the licenses granted in this Agreement.  It shall be
a condition of any such assignment that the assignee shall assume all
obligations of the assigning party under this Agreement

 

(b)                                 No party may delegate any performance under
this Agreement.

 

(c)                                  Any purported assignment of rights or
delegation of performance in violation of this Section is void.

 

10.3                           Successors and Assigns.  This Agreement inures to
the benefit of, and is binding upon, the successors and assigns of the Parties
hereto.

 

10.4                           Entire Agreement; Amendments.  This Agreement,
the Restructuring Agreement and the Manufacturing and Supply Agreement and the
other Concurrent Agreements (as defined in the Restructuring Agreement) contain
the entire understanding of the Parties with regard to the subject matter
contained herein and therein, and supersede all prior agreements or
understandings of the Parties with respect to the subject matter of this
Agreement, and such other agreements.  This Agreement may not be amended,
modified or supplemented except by a written instrument signed by an authorized
representative of each of the Parties.

 

10.5                           Force Majeure.  No Party will be deemed in
default if delayed or prevented from performing its obligations under this
Agreement, in whole or in part, due to an act of God, fire, flood, explosion,
civil disorder, strike, lockout or other labor trouble, material shortages of
utilities, equipment, materials or facilities, delay in transportation,
breakdown or accident, riot, war, terrorist attack or other cause beyond its
control (a “Force Majeure Event”); provided that it shall notify the other Party
promptly of such event and resume full performance of this Agreement as soon as
practicable following the conclusion of the Force Majeure Event.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18

--------------------------------------------------------------------------------


 

10.6                           Interpretation; No Strict Construction.  Article
titles and headings to Sections herein are inserted for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.  The language used in this Agreement shall be
deemed to be the language chosen by the Parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any Party
hereto.

 

10.7                        Partial Invalidity.  If any provision of this
Agreement, or the application thereof, is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the
provisions of this Agreement will in no way be effected, impaired or
invalidated, and to the extent permitted by applicable law, any such provision
will be restricted in applicability or reformed to the minimum extent required
for such provision to be enforceable.

 

10.8                           No Third Party Beneficiary.  This Agreement will
not confer any rights or remedies on any person other than the Parties hereto
and their respective successors and Permitted Assigns.

 

10.9                           Counterparts.  This Agreement may be executed in
one or more counterparts (and by facsimile), all of which shall be considered
one and the same agreement, and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
parties.

 

10.10                     Notices.  Wherever under this Agreement one Party is
required or permitted to give written notice to the other, such notice will be
deemed given if made in writing and delivered either by hand, by a recognized
overnight delivery service (with delivery charges prepaid), by first class,
registered or certified United States mail (postage prepaid), or by facsimile
transmission (provided that in the case of facsimile transmission, a
confirmation copy of the notice shall be delivered by hand, by a recognized
overnight delivery service (with charges prepaid), or by first class, registered
or certified United States mail (postage prepaid) within two (2) days of
facsimile transmission), addressed to each party as follows:

 

If to Cerus, such notices shall be delivered to:

Cerus Corporation

2411 Stanwell Drive

Concord, CA  94520

Attn:                    Vice President, Legal Affairs

Fax: 925.288.6278

 

If to Baxter, such notices shall be delivered to:

Baxter Healthcare Corporation

Route 120 & Wilson Road

Round Lake, IL  60073

Attn:                    President, Transfusion Therapies

Fax:  847.270.3855

 

Or such other address as any such Party may designate in writing, and delivered
to the other Parties hereto pursuant to this Section 10.10.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19

--------------------------------------------------------------------------------


 

10.11                     Nonwaiver.  No alleged waiver, modification or
amendment to this Agreement shall be effective against either Party hereto,
unless in writing, signed by the Party against which such waiver, modification
or amendment is asserted, and referring specifically to the provision hereof
alleged to be waived, modified or amended.  The failure or delay of either Party
to insist upon the other Party’s strict performance of the provisions in this
Agreement or to exercise in any respect any right, power, privilege, or remedy
provided for under this Agreement shall not operate as a waiver or
relinquishment thereof, nor shall any single or partial exercise of any right,
power, privilege or remedy preclude other or further exercise thereof, or the
exercise of any other right, power, privilege, or remedy; provided, however,
that the obligations and duties of either Party with respect to the performance
of any term or condition in this Agreement shall continue in full force and
effect.

 

10.12                     Alternative Dispute Resolution.  The Parties will
attempt to settle any claim or controversy arising out of this Agreement through
good faith negotiations and in the spirit of mutual cooperation.  Any issues
that cannot be resolved will be referred to a senior management representative
from each of the Parties who has the authority to resolve the dispute.  In the
event such senior management representatives cannot resolve the dispute, the
dispute will be submitted to binding arbitration for resolution.  Any such
proceedings shall be conducted at the place of the principal office of the
respondent in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”).  Any such dispute or controversy shall be
arbitrated before a single arbitrator selected in accordance with the rules of
the AAA.  The arbitrator’s decision shall be final and binding upon the
parties.  The parties shall be entitled to full discovery in any such
arbitration.  Each party shall bear one half of the cost of such arbitration,
unless the arbitrator otherwise allocates such costs.  Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Nothing in this Section will prevent either Party from resorting to
judicial process if injunctive relief from a court is necessary to prevent
serious and irreparable injury to one Party or to others.

 

10.13                     Joint and Several Liability.  BHSA and BHC’s
obligations and liability under this Agreement shall be joint and several and
each of BHSA and BHC shall be individually responsible for performing the
obligations assigned to Baxter hereunder.

 

10.14                     Rights Cumulative.  The rights, remedies and powers of
each of the Parties contained in this Agreement, the Restructuring Agreement and
the Manufacturing and Supply Agreement are cumulative and not exclusive of any
rights, remedies or powers provided to the parties by law, this Agreement or
otherwise.  No single or partial exercise by any of the Parties of any right,
remedy or power under this Agreement shall preclude any other or further
exercise thereof or the exercise of any other right, remedy or power.

 

10.15                     U.S. Bankruptcy Law.  The Parties agree that all
intellectual property licensed herein is “intellectual property” as defined in
11 U.S.C. Section 101 (35A) and that Cerus shall be able to rely on all of the
protections of 11 U.S.C. Section 365(n) in order to protect its interests in all
licenses granted to Cerus herein the event of a rejection of this Agreement in
connection with Baxter’s bankruptcy, insolvency or related event in any U.S.
court.

 

10.16                     Security Interest.  As security for the performance of
all of Baxter’s obligations hereunder and under the Manufacturing and Supply
Agreement and any damages owed by Baxter to Cerus in

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20

--------------------------------------------------------------------------------


 

the event of Baxter’s breach or default of this Agreement or the Manufacturing
and Supply Agreement, Baxter hereby grants to Cerus, a security interest in its
respective interest in the Licensed Patents issued or applied for in any country
of the Territory, excluding Licensed Patents issued in the United States, and
all proceeds thereof, and the granting party shall cooperate with Cerus with
respect to all filings and other actions necessary to perfect such security
interest.

 

 

{Signature Page to Follow}

 

{THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK}

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first set forth above.

 

 

BAXTER HEALTHCARE S. A.

 

CERUS CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ U. Eisenring

 

 

By:

/s/ Claes Glassell

 

 

 

 

 

 

Name:

U. Eisenring

 

 

Name:

Claes Glassell

 

 

 

 

 

 

Title:

Corporate Counsel, Baxter Healthcare SA

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ B. Lenzlinger

 

 

 

 

 

 

 

 

 

Name:

B. Lenzlinger

 

 

 

 

 

 

 

 

 

Title:

Finance Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BAXTER HEALTHCARE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Greisch

 

 

 

 

 

 

 

 

 

Name:

John Greisch

 

 

 

 

 

 

 

 

 

Title:

Corporate Vice President and CFO

 

 

 

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

S-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Licensed Patents

 

BAXTER
DOCKET NO.

 

COUNTRY

 

APPLICATION/
PATENT NO.

 

FILING DATE

 

ISSUE DATE/
EXP. DATE
PRODUCT

 

 

 

 

 

 

 

 

 

 

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------


 

BAXTER
DOCKET NO.

 

COUNTRY

 

APPLICATION/
PATENT NO.

 

FILING DATE

 

ISSUE DATE/
EXP. DATE
PRODUCT

 

 

 

 

 

 

 

 

 

 

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

[ * ]

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

--------------------------------------------------------------------------------